DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/12/2019 and 1/5/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Siebert et al. (US 2013/0040136).
Regarding claim 1, Siebert teaches a laser inscribable film comprising a contrast layer and an engraving layer (“a multilayer marking film; a colored base layer and a colored coating layer”) (Pg. 1, Paragraph [0001]). An adhesive mass layer may be placed below the contrast layer (“adhesive layer”) (Pg. 3, Paragraph [0017]). The contrast layer and the engraving layer have 
Regarding claims 4-5, Siebert teaches the films as discussed above with respect to claim 1. The difunctional monomer C may be selected from the group which includes ethylene glycol diacrylate and propylene glycol diacrylate and may have a molar mass of 220 to 280 g/mol (Pg. 3, Paragraph [0015]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 2-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Siebert et al. (US 2013/0040136) as applied to claim 1 above.
Regarding claim 2, Siebert teaches the films as discussed above with respect to claim 1. Siebert is silent with respect to the uneven portion being between 2% and 50% of the total thickness of the engraving layer. 
However, Siebert teaches the laser ablation of the engraving layer may be fully ablated, thus being permeable to light at the sites, or may be partially ablated in order to give an opaque appearance at the said sites (Pg. 2, Paragraph [0009]).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As such, it would have been obvious to one of ordinary skill in the art before the filing of the invention to optimize the level, or amount of partially ablating the engraving layer of ablation in order to provide varying light effects to the films of Siebert, including partially ablating the layer to 2% to 50% of the total thickness of the engraving layer. 
Regarding claim 3, Siebert teaches the films as discussed above with respect to claim 1. Siebert further teaches the molar mass of the trifunctional monomer as being 1000 to 5000 g/mol, which overlaps with the claimed range (Pg. 2, Paragraph [0012]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Regarding claims 6-7, Siebert teaches the films as discussed above with respect to claim 1. Siebert further teaches the trifunctional oligomer A as being in an amount of 30% to 80% by prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

Claims 8-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Siebert et al. (US 2013/0040136) as applied to claim 1 above and further in view of Port et al. (US 8,999,509).
Regarding claim 8, Siebert teaches the films as discussed above with respect to claim 1. 
Siebert is silent with respect to a protective layer provided on the engraving layer and that protective layer comprising a cured material prepared by curing a photocurable composition comprising a photocurable urethane (meth)acrylate resin, a photocurable (meth)acrylate monomer and an inorganic nanoparticle. 
Port teaches a weather resistant film which includes a cured hardcoat layer being formed on the base sheet (Col. 2, Lines 7-10). The hardcoat layer provides resistance to abrasion and cracking (Abstract). The layer may be formed by a UV curing process and may include a dual –curable resin comprising urethane acrylates and a multifunctional acrylate (Col. 8, Lines 4-66). The hard coat layer may also comprise inorganic nanoparticles (Col. 10, Lines 15-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the films of Siebert such that the films further include a protective hard 
Regarding claim 9, Siebert in view of Port teaches the films with the protective hard coat layers as discussed above with respect to claim 8. As discussed above, the inorganic nanoparticles are present in a dual-curable urethane acrylate resin, which one of ordinary skill in the art would appreciate as contacting the surface of the nanoparticles meeting the limitation of “wherein the inorganic nanoparticle is an inorganic nanoparticle having a (meth)acrylate group on the surface thereof.”
Regarding claim 11, Siebert in view of Port teaches the films with the protective hard coat layer as discussed above with respect to claim 8. 
Port further teaches the multifunctional acrylate may include pentaerythritol triacrylate and trimethylolpropane triacrylate which are both appreciated as the (meth)acrylate monomer in applicant’s specification (PGPUB, Pg. 8, Paragraph [0098]). As such, one of ordinary skill in the art would appreciate that the multifunctional acrylates being the two listed above would have a glass transition temperature in the range of 35 to 70°C. 
Regarding claim 12, Siebert in view of Port teaches the films with the protective hard coat layers as discussed above with respect to claim 8. 
Siebert is silent with respect to the content of the multifunctional methacrylate being present in an amount ranging from 10 to 20 parts by weight and the inorganic particles being present in an amount from 5 to 20 parts by weight based on 100 parts of the dual-curable resin. 
However, Port teaches the multifunctional acrylate provides increased stiffness, abrasion resistance and scratch resistance during the UV crosslinking stage (Col. 8, Lines 63-66). Additionally, the content of the acrylate could vary depending on the amount, type and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As such, it would have been obvious to one of ordinary skill in the art before the filing of the invention to optimize the content of the multifunctional acrylate and the inorganic nanoparticles in order to improve the stiffness, abrasion resistance and surface hardness of the hard coating layer as taught by Port including containing the multifunctional methacrylate being present in an amount ranging from 10 to 20 parts by weight and the inorganic particles being present in an amount from 5 to 20 parts by weight based on 100 parts of the dual-curable resin.
Regarding claims 13-14, Siebert in view of Port teaches the films with the protective hard coat layers as discussed above with respect to claim 8. Port further teaches the hard coating layer may further contain hydrophobic additives such as fluorinate urethane acrylates in an amount of up to 4 wt% (Col. 9-10, Lines 64-3). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Siebert et al. (US 2013/0040136) in view of Port et al. (US 8,999,509) as applied to claims 1 and 8 above and further in view of Gotou et al. (US 2018/0312697).
Regarding claims 10, Siebert in view of Port teaches the films with the protective hard coat layers as discussed above with respect to claim 8. 

Gotou teaches active energy ray-curable coating compositions which may be applied to a wide variety of substrates including organic and inorganic substrates such as polyacrylates (Pg. 1, Paragraph [0002]; Pg. 11, Paragraphs [0163]-[0168). The compositions include a urethane (meth)acrylate which preferably has a glass transition temperature in the range of 0 to 40°C from the viewpoint of scratch resistance (Pg. 5, Paragraph [0071]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the films with the protective had coating layers which include dual curable urethane acrylate resins such that those resins have a glass transition temperature of 0 to 40°C from the viewpoint of scratch resistance as taught by Gotou.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Siebert et al. (US 2013/0040136) as applied to claim 1 above and further in view of Zhang (US 2016/0024329).
Regarding claim 15, Siebert teaches the films as discussed above with respect to claim 1. Siebert further teaches the engraving layer may be formed from acrylate coatings which are UV-curable (Pg. 2, Paragraph [0009]). 
Siebert is silent with respect to the engraving layer comprising a composition containing a trifunctional urethane (meth)acrylate oligomer, a difunctional urethane (meth)acrylate oligomer, a photoinitiator, a dispersant and a pigment. 
Zhang teaches energy curable inks and coatings that exhibit good cure and adhesion to flexible substrates which may be used in packaging or labeling (Pg. 1, Paragraph [0003]). The inks include multifunctional acrylates which may be monomers or oligomers having a total acrylate group concentration greater than 4 and may comprise diacrylates and triacrylates 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the engraving layer of Siebert with the ink composition of Zhang in order to improve adhesion to flexible substrates and improved resistance properties such that the composition includes acrylate monomers/oligomers which have an acrylate concentration greater than 4, including urethane diacrylates and urethane triacrylates, as well as a pigment, a dispersant and a photoinitiator.
Regarding claim 17, Siebert in view of Zhang teaches the engraving layer with the ink composition as discussed above with respect to claim 15. Zhang further teaches the content of the monomers/oligomers is greater than 50% by weight, which overlaps with the instantly claimed range (Pg. 6, Paragraph [0057]). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Siebert et al. (US 2013/0040136) in view of Zhang (US 2016/0024329) as applied to claims 1 and 15 above and further in view of Ha et al. (US 2018/0239248).
Regarding claim 16, Siebert in view of Zhang teaches the engraving layer with the ink composition as discussed above with respect to claim 15.
Siebert and Zhang are silent with respect to the ratio of the urethane triacrylate to the urethane diacrylate being in the range of 9:1 to 8:2. 

Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the engraving layer as a combination of a difunctional and a trifunctional urethane oligomer acrylate in order to improve the hardness and the toughness of the engraving layer as taught by Ha. Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As such, one of ordinary skill in the art would have optimized the content and the ratio of the difunctional and trifunctional urethane oligomer acrylates in order to optimize the hardness and the toughness of the engraving layer, including having the two compounds in a ratio range of 9:1 to 8:2. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 11-12 and 14 of copending Application No. 16/092,592 (‘592). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of both the current application and that of application ‘592 require multilayer marking films with an adhesive layer, a colored base layer and a colored coating layer in sequential order. The claims also require the colored bas layer and the colored coating layer be provide with different colors, the colored 
	Claims 2-17 are additionally rejected in view of claims 2, 5, 11-12 and 14 in view of Siebert, Port, Gotou, Zhang and Ha as applied to the 35 U.S.C. 102/103 rejections above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


DANIEL P. DILLON
Examiner
Art Unit 1783



/LUCAS A STELLING/Primary Examiner, Art Unit 1773